Citation Nr: 1446270	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disorder (other than corneal ulcer with corneal scarring), to include glaucoma, nuclear sclerosis, and cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for glaucoma.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  A transcript of that hearing is of record and associated with the electronic claims file.  

In May 2013, the Board denied the Veteran's claim for service connection for glaucoma.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2014, the Court vacated the Board's May 2013 decision and remanded this issue to the Board pursuant to the an order granting a Joint Motion for Remand (JMR).  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Pursuant to the holding in Clemons, although the records in the file demonstrates a diagnosis of glaucoma, cataracts and nuclear sclerosis have also been diagnosed. Thus, although the Veteran's glaucoma was originally adjudicated only with respect to service connection for glaucoma, under Clemons it must be broadened to include a claim for service connection for any eye disorder.  As such, the Veteran's claim is recharacterized as a bilateral eye disorder (other than corneal ulcer with corneal scarring), to include glaucoma, cataracts, and nuclear sclerosis on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As for the Veteran's claim for service connection for glaucoma, it is noted that he made complaints of glaucoma, cataracts, and nuclear sclerosis of the eye.  The Veteran continues to make these complaints to this date.  In the discussion of a mental health claim, the Court stated that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, and the evidence that shows that the Veteran's eye disorders include glaucoma, cataracts, and nuclear sclerosis, the Veteran should be reexamined and determined if he has a residual eye disorder that is related to service.  

Additionally, the Veteran testified at his April 2013 videoconference hearing that his present ophthalmologist, Dr.F., indicated that he would be medicated for glaucoma at his next examination based on the course of his present eye pressure.  The most recent private treatment records from Dr. F. since April 2013 should be obtained in connection with this claim.  

Finally, the Veteran also indicated at the April 2013 videoconference hearing that his residuals of an eye disorder, to include glaucoma, cataracts, and nuclear sclerosis may be due to his corneal scarring.  Since that time, the Veteran has been granted service connection for corneal ulcer with corneal scarring.  The current residuals of an eye injury claim should also be adjudicated on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated medical evidence, VA or non-VA, to specifically include records since April 2013 from Dr. F., and associate the records with the claims folder.   

2.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a claim for secondary service connection for a bilateral eye disorder (other than corneal ulcer with corneal scarring), to include glaucoma, cataracts, and nuclear sclerosis.  

3.  Following completion of the above, the Veteran should be afforded an appropriate VA eye examination to determine the origin of any eye disorder (to include glaucoma, cataract, and nuclear sclerosis) that may be present.  All indicated studies should be completed.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye disorder (glaucoma, cataracts, and nuclear sclerosis) is due to or a result of disease or injury sustained in service.  

The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's residuals of an eye disorder (to include glaucoma, cataracts, and nuclear sclerosis) were caused or aggravated by the Veteran's service-connected corneal ulcer with corneal scarring.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner should identify that aspect of the disability which is attributed to such aggravation.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  When the above development requested has been completed, the case should again be reviewed by the RO on the basis of all of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

